Wheeler, J.
There manifestly is no error in the judgment. The certificate of the Notary shows that the answers of the plaintiff to the interrogatories propounded to him by the defendants, were sworn to and subscribed before the officer; and the certificate is strictly in conformity to the statute. (Hart. Dig. Art. 739.) The answers were filed more than a year before the trial; and the motion to reject certain of them, and take the interrogatories as confessed for the want of an answer, came too late. (8 Tex. R. 129.) ' The judgment is affirmed.
Judgment affirmed.